Citation Nr: 1606739	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-44 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, private attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's request to reopen a claim for entitlement to service connection for a low back disability.

A hearing was held on April 25, 2013, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In September 2014, the Board issued a decision finding that new and material evidence had been submitted sufficient to reopen the claim, and remanded the underlying issue of entitlement to service connection for a low back disability for further development.  That development was completed and the appeal has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's current degenerative joint disease and degenerative disc disease of the lumbar spine were at least as likely caused by an injury during military service and/or his service-connected residuals, left ankle injury as any other cause or factor.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for degenerative joint disease and degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development required have been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating this matter, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a not-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran has consistently described an incident during service where he was climbing a rope for physical training maneuvers, which broke and resulted in his falling with a number of other servicemen falling on top of him.  At the April 2013 Board hearing, the Veteran testified that he suffered ankle and back injuries due to this incident, and was on bedrest for a month for the left ankle during service.  He further testified that he reported back pain during service, and has continued to experience increasing back problems over the years, self-medicating with over-the-counter painkillers, Biofreeze, and massage from family members.  The Veteran's wife also testified that she had been married to the Veteran for 33 years, and that as long as she can remember, he suffered from back problems.

The Veteran's service treatment records include a July 1973 entrance examination report which does not include any notation of an abnormality or defect regarding the spine.  The Veteran also did not report a history of recurrent back pain on his July 1973 report of medical history.  The Veteran is thus presumed to have been in sound condition upon entering military service.  See 38 U.S.C.A. § 1111.  Service treatment records (STRs) indicate that the Veteran injured his ankle in March 1976, wore a cast for 30 days, and two weeks following removal of the cast, sprained the left ankle which required recasting that May.  In a June 1976 STR, it was noted that the Veteran reported to the clinic with a limp.  Finally, the STRs include an April 1976 report of medical history as part of the Veteran's ETS procedures, wherein the Veteran reported having recurrent back pain.

X-rays performed by VA in 2010 indicated the presence of degenerative joint disease and degenerative disc disease of the lumbar spine.  The Veteran thus has a current disability for VA service connection purposes, and the remaining inquiry is whether such disability is etiologically related to military service or another service-connected disorder.

In support of his claim for entitlement to service connection, the Veteran submitted a December 2014 private chiropractor letter noting consideration of the Veteran's reported history and physical examination.  The doctor stated an opinion that because of ankle pain experienced over the years, the Veteran had developed an aberrant range of motion in the low back and pelvis which had worn the L5/S1 joint out over the years, leading to increasing back pain which became constant.  The Veteran submitted an additional supportive private medical opinion, dated December 2015, which included portions of a number of pieces of medical literature associating back degeneration with limping.  Following review of the in-service and post-service medical records, the physician opined that it was more likely than not that the Veteran's current low back disability was caused by his in-service back injury in conjunction with his service-connected left ankle disability.  She reasoned that the month-long in-service bedrest following the Veteran's ankle and back injuries would not have allowed for the back to be properly rehabilitated, as physical therapy, not severely decreased movement, would have been appropriate with regard to the back.  She explained that the Veteran's subsequent ongoing ankle issues and antalgic gait would put additional strain on the low back.  

The Board finds that the December 2015 private medical opinion represents the most persuasive evidence of record on the question of whether the Veteran's current low back disability is etiologically related to service or a service-connected disability.  In so finding, the Board acknowledges that VA examiners in January 2015 and August 2012 found that it was less likely than not that the Veteran's low back disability was etiologically related to service or was caused or aggravated by his service-connected left ankle disorder.  The August 2012 examiner concluded that the Veteran's guarded lumbar actions and extreme weakness/deconditioning was more likely due to generalized muscle weakness and deconditioning secondary to severe heart disease with very low ejection fraction, without providing a rationale for such finding.  The conclusory nature of this statement, along with a complete lack of rationale, significantly lessens the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  As for the January 2015 opinion, the examiner's statement of knowing of no medical authority or peer reviewed medical literature which supports the contention that lumbar degenerative disease can be caused or aggravated by an ankle disorder or antalgic gait was directly addressed by the inclusion of such literature in the December 2015 letter.  While the January 2015 examiner's statement that lumbar degenerative disease is a result of chronic weight bearing on the lumbar disc mechanisms which worsens with age remains persuasive, particularly given the lay statements submitted by the Veteran's in-laws and daughter describing a significant worsening of his condition in the past few years, this does not foreclose the possibility that this further decline represented worsening of a condition incurred during service, or that limping due to left ankle pain did not cause damage that subsequently worsened with age.  The January 2015 examiner's statement that the Veteran's antalgic gait did not arise until his left ankle fracture in March 2013 is also found to be inaccurate, as an August 2006 private treatment record contained in the file noted that the Veteran was "limping less" due to his left foot and was experiencing low back pain with walking, indicating that the Veteran had been limping prior to that date.  As the January 2015 VA medical opinion is based on this inaccurate factual premise, its probative value is further diminished.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The December 2015 private medical opinion, in contrast, is fully explained and supported by relevant medical literature.

In conclusion, the Veteran has credibly and competently described experiencing back pain, increasing over time, since an in-service injury to his back and ankle, he has been provided with diagnoses of current lumbar disabilities including degenerative joint disease and degenerative disc disease by competent medical professionals, and the most probative evidence of record supports a finding that the current lumbar disorders were more likely than not caused by the in-service incident and/or the service-connected left ankle disorder, which has been etiologically linked to the same incident.  Therefore, the criteria for entitlement to service connection have been met.


ORDER

Service connection for degenerative joint disease and degenerative disc disease of the lumbar spine is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


